Citation Nr: 1627532	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  12-02 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.K., Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1962 to October 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issues on appeal, with the exception of VA treatment records.

The issue of entitlement to service connection for migraines is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for migraines was initially denied in a September 1980 rating decision; the Veteran did not appeal that decision or submit new and material evidence within one year.  

2.  Evidence submitted since the September 1980 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative or redundant of the evidence of record at the time of the prior final denial of migraines, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The September 1980 rating decision that denied service connection for migraines is final.  38 U.S.C.A. § 7105(c) (West 1980); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (1980).
 
2.  Since the September 1980 rating decision, new and material evidence has been received, and the claim of entitlement to service connection for migraines is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Merits

The Board notes that the issue of entitlement of service connection for headaches was previously considered and denied by a rating decision in September 1980, due to a lack of evidence of a chronic condition during service or continuous symptoms thereafter.  The Veteran did not appeal this decision, or submit new and material evidence within a year.  The decision is thus final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.110, 3.156(b) (2015).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-118.

To establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran's claim of entitlement to service connection for headaches was denied in September 1980 on the basis that there was no chronic condition and that continuous symptoms had not been shown.  The evidence that was of record at that time included service treatment records showing treatment for headaches during service and private medical records.  Those records showed treatment in 1980 for headaches, which had been ongoing for approximately ten years.  A 1975 record noted headaches had been a problem for over year.  

Evidence added to the record after the September 1980 rating decision includes records from the Social Security Administration, a December 2009 VA and lay statements from the Veteran regarding his headaches, including a January 2010 statement.  In that January 2010 statement, the Veteran asserted that he was hospitalized for his headaches while serving in Germany and that he received shots twice a year for his headaches while in-service and thereafter.  The December 2009 VA examination noted a diagnosis of headaches that were unrelated to service, without any supporting explanation.  

The Board finds that new and material evidence has been presented.  The evidence, including the Veteran's lay statements and the 2009 VA examination, is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of a current disability related to in-service treatments.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  This is because if the Veteran received shots for his migraines while in-service, and continued to receive such shots post service, this may indicate continuing symptomatology which could show that his in-service headaches were related to his current disability.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened.  


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for headaches, is reopened.


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

With regard to whether the Veteran had a chronic disability in service related to his current migraines, the Board notes that he contended in January 2010 that he was hospitalized in Germany for his headaches for two weeks.  He further contended that while in-service he received two shots a year for his migraines.  The Board notes that the Veteran's service treatment records show headaches in-service, but that there is no current record of his hospitalization in Germany, or his receipt of any shots for headache pain.  Therefore, the Board finds that the Veteran's personnel records should be requested to confirm that he had service in Germany, and any clinical treatment records from Germany should be obtained.  Additionally, the Board finds that as the Veteran as stated he continued to receive shots after service for his headaches, the RO should obtain any relevant treatment records following his discharge from service, including both private and VA treatment.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Contact the National Personnel Records Center (NPRC) and/or other appropriate repositories of records and obtain copies of the Veteran's complete service personnel records or any other documents that would document his duty stations.  Document for the file what repositories were contacted and what documents were requested and why.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

4.  After requesting clarification from the Veteran as to where he was hospitalized while he was stationed in Germany, and/or obtaining clarification from the Veteran's service personnel records, contact the appropriate custodian to obtain clinical hospital records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

5.  After all additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his headaches.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches had their onset in, or are otherwise related to, active service.  

The examiner must specifically address the following:  1) the STRs showing headaches; 2) the 1975 private medical records noting headaches; 3) the 1980 private medical records noting a ten year history of headaches; 4) the Veteran's lay statements including his assertions he was treated from 1965 to 1980 by private physicians whose records are unavailable; and 5) the December 2009 VA examination.

6.  Ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


